DETAILED ACTION
1.	Claims 1 and 2 of U.S. Application 16/744455 filed on January 16, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on January 16, 2020 and October 21, 2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al (Honda) (U.S. PGPub No. 20170141634).
Regarding claim 1, Honda discloses (see figs. 1, 2, 4 and 5 below) a motor stator (60) (¶ 52, title) comprising: 

wherein the core (90) comprises: an annular yoke (see annotated fig. 2 below), and a tooth (91, fig. 3) extended from the yoke (see annotated fig. 2 below) in an inner-diameter direction of the motor stator (60) (¶ 59 to ¶ 62), 
the insulator (94) comprises: an annular member (95) covering the yoke (see annotated fig. 2 below) (¶ 59 to ¶ 62); 
a 10wind portion (99) which covers the tooth (91) and around which the winding (97) is wound (¶ 63; ¶ 68); and 
an extended portion (see annotated fig. 2 below) extended from the annular member (95) in an axial direction of the motor stator (60) (fig. 2; ¶ 59 to ¶ 62; ¶ 68), 
wherein an inner circumference surface of the annular member (95) comprises a holding surface (see annotated fig. 2 below) which abuts an end portion of the coil (96) and 15which is capable of holding a shape of the coil (96) (fig. 2; ¶ 70 to ¶ 72), 
wherein the extended portion (see annotated fig. 2 below) comprises: a first guide surface (see annotated fig. 4 below) guiding the winding (97) in a circumferential direction of the motor stator (60) (¶ 67 to ¶ 70); and 
a second guide surface (see annotated fig. 2 below) which adjoins to the first guide surface (see annotated fig. 2 below) and which guides the winding (97) from the first guide surface (see annotated fig. 2 below) to the wind portion (99) (¶ 67 to ¶ 70), 
20wherein the wind portion (99) comprises: a side surface (see annotated fig. 4 below) at a same side as the second guide surface (see annotated fig. 4 below) in the 
wherein a first corner (see annotated figs. 4 and 5 below) formed at a boundary between the holding surface (see annotated fig. 4 below) and the side surface (see annotated fig. 4 below) as viewed in the axial direction of the motor 25stator (60) is located at a guiding-direction (see annotated fig. 4 below) side by the first guide surface (see annotated fig. 4 below) relative to a second corner (see annotated figs. 4 and 5 below) formed at a boundary between the first guide surface (see annotated fig. 4 below) and the second guide surface (see annotated fig. 4 below) (¶ 67 to ¶ 70), and 
wherein the winding (97) is extended from the second corner (see annotated figs. 4 and 5 below) to the first corner (see annotated figs. 4 and 5 below) (¶ 67 to ¶ 70).

    PNG
    media_image1.png
    883
    611
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    787
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    603
    671
    media_image3.png
    Greyscale

Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
.

    PNG
    media_image4.png
    526
    869
    media_image4.png
    Greyscale

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyata (U.S. PGPub No. 20190305626) teaches a stator for rotary electric machine, having conductive wires that are guided in circumferential direction by 
Murakami (U.S. PGPub No. 20100181863) teaches a motor has a stator core including a set of teeth parts integrally projecting from an inside peripheral surface of a ring-shaped yoke part toward a center of the core. An insulator comprising a sleeve extending along the teeth parts from an end face side of the core. A flange is formed integrally at one end of the sleeve for covering the end face of the stator core. An outside peripheral surface of the yoke part is same as that of the flange.
Hishida (U.S. PGPub No. 20200259385) teaches an insulator of a stator for a motor mounted in a vehicle, having a coil introduction groove provided with a groove which is extended, so that an angle in a first collar made into an inner surface opposite to a second collar is made an acute-angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER A SINGH/Examiner, Art Unit 2834